  Case 1:20-cv-00504-RGA Document 3 Filed 06/23/20 Page 1 of 1 PageID #: 20


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On               )
 Behalf of All Others Similarly Situated,        )
                                                 )
                         Plaintiff,              )   Case No. 1:20-cv-00504-RGA
                                                 )
           v.                                    )
                                                 )
 MYLAN N.V., HEATHER BRESCH,                     )
 ROBERT J. CINDRICH, ROBERT J.                   )
 COURY, JOELLEN LYONS DILLON,                    )
 NEIL DIMICK, MELINA HIGGINS,                    )
 HARRY A. KORMAN, RAJIV MALIK,                   )
 RICHARD MARK, MARK W. PARRISH,                  )
 RANDALL L. VANDERVEEN, PAULINE                  )
 VAN DER MEER MOHR, SJOERD S.                    )
 VOLLEBREGT, PFIZER INC., UPJOHN                 )
 INC., UTAH ACQUISITION SUB INC.,                )
 MYLAN I B.V., and MYLAN II B.V.,                )
                                                 )
                         Defendants.             )

                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

          PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”). Defendants have filed neither an

answer nor a motion for summary judgment in the Action, and no class has been certified in the

Action.

 Dated: June 23, 2020                                RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                      Wilmington, DE 19801
 Richard A. Maniskas                               Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
 Berwyn, PA 19312                                  Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                         Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff
